                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                             HELENA DIVISION

 DARIN E. HEINBERG,                              CV 18-00105-H-BMM-JTJ

                Plaintiff,

          vs.                                              ORDER

 COURTNEY HIBBS,1

                Defendants.

      Defendant filed a motion to dismiss for lack of personal jurisdiction and

improper venue. (Doc. 17.) Plaintiff Darin Heinberg filed a response consenting

to dismissal of this action without prejudice. (Doc. 24.) Defendant has no

objection to dismissal without prejudice. (Doc. 26.)

      ACCORDINGLY, IT IS HEREBY ORDERED THAT Defendant’s Motion

to Dismiss (Doc. 17) is GRANTED and this matter is DISMISSED WITHOUT

PREJUDICE.

      DATED this 27th day of January, 2020.




      1
       The case style has been amended to reflect the dismissal of Defendants
Gilbert Hibbs, Dorothy Hibbs, Safeco Insurance, and Progressive Insurance
Complaint. (Doc. 14.)
